DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-47, 51, 53, 57, 61, and 63 have been cancelled.  Claim 71 has been newly added.
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
The rejection of claims 48-50, 53, and 69 under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (Transferrin Receptor 1 Facilitates Poliovirus Permeation of Mouse Brain Capillary Endothelial Cells, JBC 2015, 291:2829-2836) is withdrawn in view of the claim amendments.  The method of detection used by Mizutani et al. is not recited in claim 48, part (b), as amended.
	The rejection of claims 48-51, 54-57, and 69 under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Patent Application Publication 2016/0339116) is withdrawn in view of the claim amendments.  The construct of Chang et al. contains a protease-like domain and helical domain of the TfR.
The rejection of claims 48 and 70 under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Publication 2016/0339116) in view of Short et al. (U.S. Patent Application Publication 2017/0191055 is withdrawn in view of the claim amendments.  The construct of Chang et al. contains a protease-like domain and helical domain of the TfR.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-50, 52, 54-56, 58-60, 62, 64-69, and 70-71 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods as discussed below, does not reasonably provide enablement for all methods encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Embodiments of claim 48 where binding is determined by fluorescence-activated cell sorting or flow cytometry implies that the TfR construct is expressed and displayed as a monomer on the surface of a phage or a cell.   Other detection methods recited in the claims such (e.g. surface plasmon resonance, kinetic exclusion assay, BioLayer interferometry) could also be used where TfR constructs are expressed and displayed as a monomer on the surface of a phage or a cell.  Claim 52 requires that the TfR construct is expressed and displayed as a monomer on the surface of a phage or a cell.  Claim 69  requires that the TfR construct is soluble.  The remaining claims are silent (and thus ambiguous) with respect to whether the TfR construct is soluble or present on the surface of a phage or a cell.
Specification paragraph [0422] discloses that to properly fold and display the apical domain on a phage surface, one of the loops had to be truncated and the sequence needed to be circularly permuted.  The circularly permuted sequences that were expressed on phage are identified as SEQ ID NOS:109 and 110 for human and cynomolgus, respectively.  The specification does not enable displaying the apical domains of SEQ ID NOS: 107 and 108 (not circularly permuted) on the surface of a phage or cell such that binding of an agent would be possible.  There is no evidence of record that an apical domain that is not circularly permuted could be expressed on the surface of a phage or cell where it assumed the proper three dimensional structure for binding.  In addition, the specification does not enable other circularly permuted forms of the apical domain that could be displayed on the surface of a phage or cell such that binding of an agent would be possible.  The specification does not demonstrate that any other permuted forms of the apical domain that would be suitable for the claimed method of identifying agents that bind a TfR apical domain.  Claims 58 and 59 require circularly permuted TfR apical domains; however, claims 58-60, 62, and 64-68 provide either no or only part of the apical domain sequence structure, particularly the amino acid structure meeting the limitations of claim 67. 
	The scope of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 52 and 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 is confusing in requiring that the TfR construct is expressed and displayed as a monomer on the surface of a phage or a cell.  This claim depends upon claim 48.  Claim 48 is not limited to a construct containing only the TfR apical domain.  It comprises the monomeric TfR apical domain, wherein the TfR construct does not include a protease-like domain or helical domain of the TfR.  If only the apical domain is present in the TfR construct, then there is no sequence present (such as a transmembrane domain) to anchor this domain on the surface of a phage or a cell.  The claim is unclear as to the structure required for the TfR construct in order to meet the monomeric presentation.  The metes and bounds of the claim cannot be determined.
Claim 69 depends upon claim 48 and recites that the TfR construct is soluble.  However, embodiments of claim 48 where binding is determined by fluorescence-activated cell sorting or flow cytometry implies that the TfR construct is expressed and displayed as a monomer on the surface of a phage or a cell.   This would not be a soluble TfR construct.  It is unclear if claim 69 is excluding certain detection methods recited in claim 48.  Clarification is requested.
Claim 70 is incomplete and confusing as it does not set forth the positive, active steps that must occur when screening the agent for transport across the blood-brain barrier (BBB).  At least for example, if in vivo transport is being evaluated, then the agent must be administered to a subject in some manner followed by some type of evaluation.  In addition, this claim is confusing because the additional step recited is superfluous to the method of claim 48 upon which it depends.  That is, the agent tested in claim 70 does not necessarily bind the TfR construct.  It just must be the same agent that is tested in claim 48, step (b).  The method of claim 48 is one of identifying agents that bind a TfR construct comprising a monomeric TfR receptor apical domain wherein the TfR construct does not include a protease-like domain or helical domain of the TfR.  The method of claim 48 has nothing to do with transport across the BBB.  The metes and bounds of the claim cannot be determined. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 58 depends upon claim 48.  Claim 48 requires that the TfR construct comprises a monomeric TfR apical domain (i.e. the complete domain, not one that has been circularly permuted).  At least for example, the apical domain is disclosed as being SEQ ID NO: 107 or SEQ ID NO: 108.  See Figure 15B.  Claim 58 requires a circularly permuted TfR apical domain.  Claim 48 does not include a circularly permuted TfR apical domain.  That is, dependent claim 58 does not require all of the structural limitations of claim 48.  Claim 58 is not properly dependent.  The specification does not define a monomeric TfR apical domain as including a circularly permuted apical domain.  This rejection could be overcome by amending claim 48 to clearly include a TfR construct comprising a circularly permuted apical domain.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-50, 52, 54-56, 58-60, 62, and 64-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 24-29 of U.S. Patent No. 10,457,717 in view of Hasler et al. (U.S. Patent Application Publication 2017/0348416).
U.S. Patent No. 10,457,717 issued from parent application 15/934,744.  There was no restriction requirement made in the 15/934,744 application.
The TfR constructs of claims 1-21 and 27-29 of the ‘717 patent may be assayed according to the method of claims 24-26 of the ‘717 patent.  With respect to instant claim 48, the issued claims are silent as to whether the constructs are monomers.  The issued claims are interpreted as being directed to monomers as the cysteine amino acids required for dimerization would not be present.  The TfR construct of instant claim 59 is taught by co-pending claim 27 as it depends from claim 1.  The TfR construct of instant claim 62 is taught by co-pending claim 29 as it depends from claim 27.  The TfR constructs of claims 1-2, 27-29, and 16-19, respectively, of U.S. Patent No. 10,457,717 meet the TfR limitations of instant claim 48.  See claim 2 compared to instant claim 60; claims 3-4 compared to instant claims 54-55 and 64-65; claims 16-19 compared to instant claims 66-69, respectively; claim 25 compared to instant claim 49; and claim 26 compared to instant claims 50.  Claim 1 recites a circularly permuted TfR apical domain.  See instant claims 58 and 59.  SEQ ID NOS: 107 and 108 in claim 5 are human and cynomolgus apical domain sequences, respectively.  See instant claim 56.  The ‘717 claims do not specify the methods of detection now recited in claim 48, part (b), or the additional method step in claim 70.
Hasler et al. discloses that ELISA assays are suitable for detecting binding to transferrin receptors (TfR).  The reference discloses screening proteins that bind to TfR by ELISA.  Cell based screening of binding by cells that express TfR-1 is disclosed.  See at least paragraphs [0037-0039 and 0231], Figures 1-3, and Examples 1 and 5.  Hasler et al. goes on to measure in vivo brain uptake of VNARs (i.e. agents) identified as binding to the TfR.  Agents that cross the blood-brain barrier may be useful therapeutics.  See abstract and Example 7.
It would have been obvious to use ELISA assays as taught by Hasler et al. as the detection method for the ‘717 methods thereby arriving at the methods of the instant claims.  ELISA assays would have been routine and conventional methods of detecting binding to one of ordinary skill in the art.  With respect to claim 70, it would have been further obvious to measure in vivo brain uptake (i.e. transport across the blood-brain barrier) of any agent identified as binding to the ‘717 TfR constructs as taught by Hasler et al.  Hasler et al. makes clear that  agents that cross the blood-brain barrier by binding to the transferrin receptor may be useful as therapeutics.

Claim 71 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 24-29 of U.S. Patent No. 10,457,717.  Although the claims at issue are not identical, they are not patentably distinct from each other because the TfR constructs of claims 1-21 and 27-29 of the ‘717 patent may be assayed according to the method of claims 24-26 of the ‘717 patent.  The TfR cosntructs of claim 1 include the apical domain and do not recite a protease-like domain or helical domain.  At least for example, the apical domains of SEQ ID NO: 107 or SEQ ID NO: 108 (see claim 5) do not possess a protease-like domain or helical domain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa